         Case 4:14-cr-00030-JST Document 315 Filed 09/03/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT     OF CALIFORNIA
                                                                          3^019
                                  Oakland Division


                                         Case No. 14-CR-00030-JST         0
    United States Of America,
                                         Case No. 18-CV-03595-JST
                     plaintiff
                                         REQUEST TO THE UNITED STATES

                                         DISTRICT COURT CLERK, IN RE

                                         OF FILING'S DEALING WITH

                                         SUPPLEMENTAL BRIEF, OF NEW

                                         SUBSTANTIVE RULING THAT CAME
           V.

                                         DOWN FROM THE SUPREME COURT,

a                                        DEALING WITH STATUTES 922(g)(1),
                                         AND 924(c) BEING "UN-CONSISTITUTIONALLY

                                         VAGUE", DEALING WITH A FUNDAMENTAL
                                         DEFECT CAN BE RAISED ANY TIME, CITING
    Marcus Belton,
                                         UNITED STATES v. Pheaster, 544 F.2d
            Defendant
                                         353, 361 (9th Cir. 1976).
    Dear Clerk: Susan Y. Soong;
    Attn: Filing Deputies.
    Rule 45 (b) is now in effect.


    Now comes, Defendant/Movant pro se litigant, Marcus Belton, now

    moves to make a formal lodging to the U.S. District Court, Clerk

    for proof of the legal mail that was sent by way of Incorporated

    by Certified Mail Receipt # 7018 0680 0000 3350 0254. Dated.

    August 6, 2019. Sent to the U.S. District Court Clerk, at 1301

    Clay ST. Oakland, CA. 94612.


    And one sent to the U.S. Attorney's Office, to A.U.S.A. Ms. Katie

    B. Medearis. By way of Incorporated by Certified Mail Receipt #

    7018 0680 0000 3350 0186. Dated. August 6, 2019. May the record

    reflect that the above filings were sent after the Defendant's

    Opposition and reply to the Governments response to the Defendant's

    28 U.S.C. § 2255 Motion's Brief. May the record also reflect that
                                       1 of 3
     Case 4:14-cr-00030-JST Document 315 Filed 09/03/19 Page 2 of 5




As of todays Date of August 23, 2019. The Defendant/Movant has

not recived any notice or reply from the U.S. District Court

Clerk, or the U.S. Attorney's office, and now respectfully

request that a notice of receipt of the filings and Docket sheet

of the above filings be sent to the Defendant/Movant to en-sure

that he has not missed any deadlines or that the Court has not

sent any notice or orders to the Defendant/Movant to protect

his due process rights.



The Defendant has a fundamental right to recive any notice or

orders from the Court's or Opposing party so that he or she can

defend or be present to defend against the charge Id at 526-527,

Quoting Snyder v. Masschusetts, 291 U.S. 97, 105 54 Ct. 330, 3321

78 L. Ed 674 (1934). "Due Process Clause"



And review standards "Rule Governing" the text of 28 U.S.C. § 2255

Motions, files. Records of case at bar No. 18-CV-03595-JST. As

well as his right's to know that the above case No. Is no longer
a shell number, but an active Civil number. The Defendant/Movant

Motions are supported by Affidavit's, Exhibits under penalty of
perjury under the laws of the United States Of America.



Excuted; On August 23, 2019.               Respectfully Submitted By

                                      /s/^nrxA 0 %iilXjtv\ ,



                                  2 of 3
    Case 4:14-cr-00030-JST Document 315 Filed 09/03/19 Page 3 of 5


                                )
STATE OF CALIFORNIA             ^
COUNTY OF SANTA BARBARA
                                )

                        AFFIDAVIT/DECLARATION


                    Affidavit of Marcus Helton

           I, Marcus Helton., After        Heing Duly
              Sworn, depose and say as        follows



I, Marcus Helton, am the party involved in the actions stated

above and I, do request that the documents are ipso facto relavent

and the need to cross reference or review any orders or notices

to protect the deadlines by order of the Court, or any responses

from the opposeing party should be granted in the Defendant/Movant's

favor to protect a fundamental right under the due process clause

quoting Snyder v. Masschusetts, 291 U.S. 97 105 54 Ct. 330, 3321

78 L. Ed 674 (1934).




And review standards "Rules Governing" the text of 28 U.S.C. § 2255

Motion's Files, Records of the Case at Har No. 18-CV-03595-JST.

As well as his rights to know that the above Case No.. Is no longer

a shell number, but an active Civil number. The Defendant/Movant

Motions are supported by Affidavits, Exhibits, under penalty of

perjury under the laws of the United States of America.



Excuted: On August 23, 2019.              Respectfully   Submitted
                                          :^especrruxJ.y suomicrea


                                    /s/




                                 3 of 3
         Case 4:14-cr-00030-JST Document 315 Filed 09/03/19 Page 4 of 5




                     Certificate ofService



       I.Marcus Belton
  correct copy of the following by _hereby certify that I have served a true and
                                    placement in the inmate mail
Pro se litigant, Marcus Belton, now moves to make a formal lodging to
the U.S. District Court, Clerk for proof of the legal mail that was
sent by way of incorporated by, certified mail receipt # 7018 0680 0000
3350 0254.dated august 6, 2019. May the record reflect that I have not
recived any notice or order from the U.S. District Court.

 PoSrser'vlcrior    for^aSin/rihrc" f°
 confirms that by such servic! Son the na^i                    101 L.Ed.2d 245 (1988)
 of record,, by placement in
             oy Placement in aa sealed,
                                seLe^l postage prepaid
                                                 to litigation
                                                       envelopeand or his/her
                                                                addressed to; attorney
United States District Court Clerk Susan Y. Soong. At 1301 Clay ST.
Oakland CA. 94612.




SSSrLompocScSifSSS
law have been fulfilled this:SlSSSSmStsSrSr^ice^S""""''^
                                            service of processStates Penitentiary
                                                                required by

                 27th.
                                     _day of                        2019.

i'^fbed States Penitentiary
3901 Klein Boulevard                                 (Name)
Lompoc, CA 93436-2706                                      O
                                                              %90Vo I'
                                                          Bureau of Prisons Register
                                                                   Number
                                                              -MMIMiWifl

     Marcus Belton, Reg    98903-011

     United States Penitentiary-Lompoc
     3901 Klein Blvd.
                                                    701fl    OLflD   QDOO 335D 1375
     Lompoc, CA. 93436.
                                                    701fl    Dt.an ODOD 33SD 1375
                                                                     □ □□□□
                                               ;u)S;d                >   >   O   33   33 t)
                                         ii?rsioS"icn s"
                                           h-'s-j
                                           0) Nl| ■g'O



                                                      ojcn
                                                    cngiO




On 8/28/19. At 6:00am.
Marcus Belton, gave his legal
mail, to C/0 J. Meadows.
                                                                                              vo fD




        "LEGAL MAIL"
                                                                                                      Case 4:14-cr-00030-JST Document 315 Filed 09/03/19 Page 5 of 5
